Citation Nr: 1636517	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the character of the appellant's discharge from active service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, Aunt


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The appellant served on active duty in the U.S. Marine Corps from March 1967 to September 1971 and was awarded the Vietnam Service Medal with one silver campaign star.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appellant testified at a March 2016 Board hearing before the undersigned Veterans Law Judge (VLJ) in Chicago, Illinois.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The appellant was discharged from active service because of an offense involving moral turpitude (conviction of murder, a felony).  

2.  The appellant was not insane at the time that he committed the offense leading to his discharge.  


CONCLUSION OF LAW

The appellant was discharged from active service under dishonorable conditions for VA purposes and is therefore barred from VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Asist 

VA has a duty to notify and duty to assist an appellant in the claims process.

With respect to the duty to notify, the appellant was not provided adequate notice prior to the August 2012 decision on appeal.  The Board, however, finds that the appellant was not prejudiced by any defect related to the timing of notice.  In order to find that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this regard, the evidence indicates that the appellant and his representative had actual knowledge of the determinative issues in this appeal, specifically whether the appellant was discharged from active service under dishonorable conditions for VA purposes and whether he was insane at the time that he committed the offense leading to his discharge.  

An April 2014 Statement of the Case (SOC) provided the appellant with adequate notice regarding the claim on appeal, specifically including copies of pertinent laws and regulations, which as will be discussed further below, primarily include 38 C.F.R. § 3.12 (2016) and 38 C.F.R. § 3.354 (2016).  In a June 2014 statement, the appellant quoted portions of 38 C.F.R. § 3.12 (2016).  He also stated that "I respectfully request that my discharge be changed from 'Undesirable Discharge' to an 'Honorable Discharge'."  In addition, the appellant's representative submitted a statement in July 2014 (in lieu of a VA Form 646) that referenced insanity, cited to case law discussing insanity and to the relevant statute (38 U.S.C.A. § 5303(b) (West 2014)) and regulation (38 C.F.R. § 3.12(b) (2016)) and stated that "[t]he [appellant] contends that he was not of sound mind and possibly suffering for [post traumatic stress disorder (PTSD)] at the time he committed the offense for which he was convicted."  Based on these statements, the Board finds that the appellant and his representative demonstrated actual knowledge of the determinative issues in this appeal.  As such, the appellant was not prejudiced from any defect related to the timing of the notice provided (with the April 2014 SOC and not prior to the initial adjudication in August 2012).

The duty to assist includes assisting the appellant in the procurement of relevant records.  Of record, as relevant, are the appellant's service treatment records (STRs) and personnel records.  The Board notes that the appellant submitted a January 2013 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) identifying treatment received at a Vet Center related to PTSD.  Of record is a copy of a December 2013 letter from VA to the appellant notifying the appellant that the authorization form he completed for the Vet Center was no longer valid and requesting the completion of a new form; this letter was listed under the evidence section of the April 2014 SOC.  In the appellant's June 2014 statement, he referenced the SOC's listing of the December 2013 letter and stated that he "never received the letter.  Please send another copy to me."  No action appears to have been taken in response to this statement and there are no Vet Center records of record.  In any event, there is no indication that the Vet Center records are relevant to the determinative issues in this appeal, specifically whether the appellant was discharged from active service under dishonorable conditions for VA purposes and whether he was insane at the time that he committed the offense leading to his discharge.  As the Vet Center records do not appear to be relevant to the appeal, remand to obtain such records would be of no benefit to the appellant and is therefore not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  The Board acknowledges the appellant's representative's contention in the July 2014 statement that the appellant was not provided a VA examination "to determine if his PTSD was a contributing factor to the crime committed that resulted in the character of discharge."  In this case, while no VA examination or opinion was obtained, the Board concludes that such is not necessary.  In this regard, the Board finds that that the evidence of record, specifically a September 1, 1970 examination report and a September 14, 1970 STR discussed further below, includes sufficient competent medical evidence to decide the claim.  
    
In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue on appeal.

II.  Legal Criteria

A person seeking VA benefits must first establish that they have attained the status of veteran.  See Holmes v. Brown, 10 Vet. App. 38 (1997).  Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable. See 38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).  38 C.F.R. § 3.12(a) (2016) states that "pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable."  In other words, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.

38 C.F.R. § 3.12(d) (2016) states that "[a] discharge or release because of one of the offenses specified in this paragraph is considered to have been issued under dishonorable conditions" and one of the offenses specified is "[a]n offense involving moral turpitude.  This includes, generally, conviction of a felony."

38 C.F.R. § 3.12(b) (2016) states that "[a] discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release."  See also 38 U.S.C.A. § 5303(b) (West 2014).  Insanity is defined for VA purposes by 38 C.F.R. § 3.354(a) (2016) as:

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

III.  Analysis 

The appellant's personnel records included a document dated April 1971 documenting a judgment that the appellant was found guilty of second degree murder by a civilian court.  A May 1971 memo to the appellant, with a subject of "Advice concerning proposed administrative discharge action," stated that the appellant was being recommended "for an Undesirable discharge by reason of misconduct due to Conviction by civil authorities...of Murder in the Second Degree."  A July 1, 1971 document, with a subject of "Report of misconduct and recommendation for an administrative discharge," stated that "a report of misconduct is hereby submitted with the recommendation that the [appellant] be given an undesirable discharge by reason of misconduct due to his April...1971 conviction of Second Degree Murder."   A July 8, 1971 document titled First Endorsement stated that the appellant was "convicted of second degree murder by a civil court...the recommendation to undesirably discharge [the appellant] is forwarded with approval."  A document titled "Record of Proceedings Before the Administrative Retention/Discharge Board" is of record that referenced such a Board being convened on July 22, 1971.  A document dated July 26, 1971, with a subject of "Report of the Board" included the recommendation that the appellant "be discharged with an Undesirable Discharge by reason of misconduct due to his...April 1971 convictions of 2d degree murder."  A document dated August 25, 1971 titled "First Endorsement on Chairman, Administrative Retention/Discharge Board...of 26 July 1971" stated that "[b]y copy hereof, the Commanding Officer...is directed to discharge [the appellant] with an undesirable discharge by reason of misconduct due to conviction by civil authorities."  The appellant's DD 214 listed the character of service as "misconduct."

Upon review of the facts of this case, the appellant was discharged from active service because of his civilian conviction for murder.  As noted above, a discharge from active service as the result of an offense involving moral turpitude, which includes, generally, conviction of a felony, is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(3) (2016).  The appellant's conviction for murder, a felony, is an offense involving moral turpitude and it was this offense that the appellant was discharged from active service for.  As such, the appellant was discharged from active service because of an offense involving moral turpitude.  Therefore, the appellant was discharged from active service under dishonorable conditions for VA purposes.  

As noted above, if a person was insane at the time of committing an offense causing discharge or release from active service, this would prevent such offense from being a bar to VA benefits.  See 38 C.F.R. § 3.12(b) (2016).  In this case, this means that if the appellant was insane at the time he committed the murder offense for which he was discharged from active service, such offense would not be a bar to VA benefits.  As referenced, for VA purposes insanity has a specific definition.  See 38 C.F.R. § 3.354(a) (2016).  Upon review of evidence of record and applying the definition of insanity for VA purposes, the Board finds that the appellant was not insane at the time that he committed the offense (murder) leading to his discharge.  See 38 C.F.R. § 3.354(b) (2016) (stating that when VA is "determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section").  

The appellant's STRs included a September 1, 1970 examination report, which noted normal psychiatric upon clinical evaluation and noted no defects or diagnoses and that the appellant was qualified for discharge.  Also of record is a September 14, 1970 neuropsychiatry consult STR.  The STR stated that the appellant "was referred for psychiatric evaluation at command request to determine the possible existence of mental infirmity."  The STR noted the appellant's history, in which he came into service because he was given a choice of going to jail or coming into the Marines, because he had violated parole for a drunk and disorderly charge.  It further noted that "[t]here was no evidence of thought disorder.  There was no gross evidence of psychosis or neurosis."  It was noted that "[o]n symptom check list, [the appellant] has checked off feelings of depression, anger and worry about the military.  He has also checked off moodiness, shyness and feelings of inferiority about race relations."  The STR stated that "[t]he above history certainly is compatible with someone having a character disorder of a passive-aggressive type" and "I do not find much to support on this one time examination a diagnosis of gross personality disturbance."      

The Board notes that an October 1, 1970 personnel record stated that the appellant was "delivered into the hands of civil authorities...on 30 September 1970...upon presentation of a warrant for his arrest" and that "[t]he warrant for [the appellant's] arrest charged him with...murder...on 26 September 1970."  As such, the September 1, 1970 examination report and September 14, 1970 STR contained findings related to the appellant's mental status contemporaneous, specifically in the same month and within 12 days, to the murder the appellant committed.  The Board finds these contemporaneous medical findings, which did not diagnose a mental health disability, to be the most probative evidence of record as to whether the appellant was insane at the time he committed murder.  When considering these medical findings and applying the definition of insanity for VA purposes, the Board finds that the appellant was not insane at the time that he committed the offense (murder) leading to his discharge.  As the appellant was not insane at the time that he committed the offense (murder) leading to his discharge, because the appellant was discharged from active service under dishonorable conditions for VA purposes, as previously discussed, he is therefore barred from VA benefits.

The Board has considered the appellant and his representative's contentions.  With regard to the insanity issue, as discussed above, in a July 2014 statement the appellant's representative referenced insanity, cited to case law discussing insanity and to the relevant statute and regulation and stated that "[t]he [appellant] contends that he was not of sound mind and possibly suffering for [post traumatic stress disorder (PTSD)] at the time he committed the offense for which he was convicted" and stated that the appellant was not provided a VA examination "to determine if his PTSD was a contributing factor to the crime committed that resulted in the character of discharge."  In the appellant's January 2013 Notice of Disagreement (NOD), the appellant referenced the murder he committed (and other military violations) and stated "I submit these violations occurred after duty in Counter-Insurgency Operations Vietnam" and "I contend that after my combat duty in Vietnam, my conduct was indicative of my suffering from [PTSD]."  The appellant also stated that "I contend that my civil conviction did not take into account that I had been traumatized during combat in Vietnam, thereby, causing me to feel my life and safety were in jeopardy" and "I was reacting in self-defense, as I would have done when I was in combat in Vietnam."  In a June 2014 statement, the appellant referenced the September 14, 1970 STR and stated that "my contention is any plea of mental duress on insanity goes to the decline of good service after Vietnam," that "[i]n no way should it be construed as a defense.  It is a fact that this psychiatric evaluation that did not recognize [PTSD], could not diagnose a later confirmed diagnoses of PTSD" and that "[m]y only reference to this disorder is twofold: one being a decline in my service record - post Vietnam war."

Based on the appellant and his representative's statements, it is not entirely clear if they were asserting that the appellant was insane at the time that he committed murder.  The representative referenced the appellant being "not of sound mind and possibly suffering for [PTSD]" and referenced a determination of whether the appellant's "PTSD was a contributing factor to the crime committed" and the appellant stated that "my conduct was indicative of my suffering from [PTSD]."  It appears that the contention presented is that the appellant was suffering from PTSD at the time that he committed murder.  The Board also notes that the September 14, 1970 STR, as quoted above, referenced the appellant as reporting mental health symptoms.  While the appellant may have been suffering from mental health symptoms, to possibly include PTSD, contemporaneous to the murder, such does not indicate that the appellant was insane for VA purposes at that time, which is a higher threshold than mental health symptoms alone.  See 38 C.F.R. § 3.354(a) (2016).  To the extent that the appellant or his representative's statements can be viewed as contending that he was insane at the time of the murder, they are not competent to provide such a conclusion, as this is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Board finds the competent findings from medical professionals contained in the September 1, 1970 examination report and September 14, 1970 STR, discussed above, to be the most probative evidence of record addressing whether the appellant was insane at the time that he committed murder.  

The appellant also presented additional contentions.  In the January 2013 NOD, he stated that "the evidence submitted should be based on my military service and not my civilian conviction.  Henceforth, my discharge should be honorable" and in the June 2014 statement the appellant stated that "I contend that my discharge should be based on my military service in Vietnam and NOT by conviction by civil authorities."  The Board notes that the appellant was discharged from service based on his civilian conviction for murder, which occurred while he was on active duty, and as such the character of his discharge from active service necessarily is related to his civilian conviction and the two are therefore intertwined.  As such, it is incorrect for the appellant's discharge to be based only on his military service    

Also, in the June 2014 statement, the appellant referenced 38 C.F.R. § 3.12(d) (2016) and stated that "I contend that my service record in Vietnam was honest, faithful and meritorious...My misconduct was not persistent nor was it willful."  As noted above, 38 C.F.R. § 3.12(d) (2016) states that "[a] discharge or release because of one of the offenses specified in this paragraph is considered to have been issued under dishonorable conditions" and one of the offenses provided, in addition to an offense involving moral turpitude discussed above, is "[w]illful and persistent misconduct."  38 C.F.R. § 3.12(d)(4) (2016) states that "discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious."  While acknowledging the appellant's contentions, the Board notes that 38 C.F.R. § 3.12(d) (2016) provides that "[a] discharge or release because of one of the offenses specified in this paragraph is considered to have been issued under dishonorable conditions" (emphasis added).  As discussed above, the appellant's discharge was because of an offense (murder) involving moral turpitude (one of the offenses specified in 38 C.F.R. § 3.12(d) (2016)) and as a result of this, the appellant's discharge is dishonorable and consideration of the other offenses, to include willful and persistent misconduct (and whether such involved a minor offense and whether service was otherwise honest, faithful and meritorious), outlined in 38 C.F.R. § 3.12(d) (2016) is therefore irrelevant.    

In addition, in the June 2014 statement, the appellant referenced a March 1970 personnel record that stated that "I recommend that the Commanding General separate [the appellant] with an Undesirable Discharge for I doubt that he would receive a punitive discharge at trial for the offense charged.  His past record evidences a serious of minor offenses."  The Board notes that this document predated the murder the appellant committed in September 1970 and was related to other infractions and proceedings.  While this document discussed the appellant being discharged, he was not discharged related to the referenced offenses, but rather, as discussed above, was discharged because of the later offense (murder).  

Also, the appellant's representative's June 2014 statement concluded with the statement that "[t]aken in totality, the medical evidence of record provides that the [appellant] has a current psychiatric disorder as a result of his active duty service.  Establishment of veteran status can be established for VA purposes."  As noted above, a person seeking VA benefits must first establish that they have attained the status of veteran.  See Holmes v. Brown, 10 Vet. App. 38 (1997).  Based on the preceding discussion, the appellant has not met this threshold and as such, it is not relevant whether he "has a current psychiatric disorder as a result of his active duty service."   

Finally, the appellant and his representative presented various contentions, essentially, related to the fairness of the appellant's civilian conviction for murder and his discharge proceedings and contended that his discharge should be changed to honorable.  Such contentions are outside of the scope of the Board's authority and therefore do not have bearing on the determinative issues in this appeal.  

In sum, the appellant was discharged from active service because of an offense involving moral turpitude.  In addition, the appellant was not insane at the time that he committed the offense leading to his discharge.  As such, the appellant was discharged from active service under dishonorable conditions for VA purposes and is therefore barred from VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2016).


ORDER

The character of the appellant's discharge from service is a bar to VA benefits. 



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


